                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

 TREVOR CHASE TURNBOW,                        §
                                              §
        Plaintiff,                            §
                                              §
 v.                                           §
                                                    CIVIL ACTION NO. 4:21-cv-00409-O
                                              §
 CARA LEAHY WHITE et al.,                     §
                                              §
        Defendant.                            §
                                              §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
              THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case (ECF No. 9), issued on April 28, 2021. No objections were filed, and the Magistrate

Judge’s Recommendation is ripe for review. The District Judge reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the undersigned District Judge

believes that the Findings and Conclusions of the Magistrate Judge are correct, and they are

accepted as the Findings and Conclusions of the Court.

       Accordingly, the Court GRANTS Defendant Robert Dowd’s Motion to Dismiss (ECF No.

6) and DISMISSES without prejudice Plaintiff’s claims against Defendant Robert Dowd.

       SO ORDERED on this 13th day of May, 2021.



                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE




                                               1
